Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 11/08/2013.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 11/29/2021, 02/23/2021, 08/05/20222, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 08/06/2020.

Drawings
6.    Applicant’s drawings filed on 08/06/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 08/06/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.


EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Michael Rodriquez on 04/29/2022.

The application has been amended as follows: 

1. (Currently Amended) An electronic device comprising:

a memory in which a region is divided by a data partition, a key storage partition, and a key backup partition; and
a processor operatively connected to the memory, wherein the processor is configured to: 
generate an encryption key with respect to at least one data folder generated in the data partition to store the encryption key in the key storage partition; 
store a backup encryption key equal to the encryption key, in the key backup partition; and 
store an integrity file including a checksum of the encryption key in the key backup partition, 
wherein: 
the encryption key includes key files corresponding to the data folder, and the processor is further configured to: 
calculate sub checksums respectively corresponding to the key files; 
calculate a main checksum based on a sum of the sub checksums; and 
generate the integrity file based on the main checksum.

2. (Canceled)

3. (Currently Amended) The electronic device of claim 1, wherein the processor is further configured to: 
divide the files into file fragments of a specified size; calculate sub checksums respectively corresponding to the file fragments; calculate a main checksum based on a sum of the sub checksums; and generate the integrity file based on the main checksum.

4. (Original) The electronic device of claim 1, wherein the processor is further configured to:
when an error occurs during decryption of the data folder, calculate a current checksum of the encryption key; and
compare the current checksum with the integrity file to determine whether the encryption key is corrupted.

5. (Original) The electronic device of claim 4, wherein the processor is further configured to:
when the current checksum is equal to the integrity file, perform the decryption of the data folder again, using the encryption key.

6. (Original) The electronic device of claim 4, wherein the processor is further configured to:
when the current checksum is different from the integrity file, calculate a backup checksum of the backup encryption key; and
compare the backup checksum with the integrity file to determine whether the encryption key is recoverable.

7. (Original) The electronic device of claim 6, wherein the processor is further configured to:
when the backup checksum is equal to the integrity file, recover the encryption key, using the backup encryption key.

8. (Original) The electronic device of claim 7, wherein the processor is further configured to: 
when the backup checksum is different from the integrity file, determine that the encryption key is not recoverable; and output a guidance of terminal initialization.

9. (Original) An electronic device comprising: 
a memory in which a region is divided by a data partition, a key storage partition, and a key backup partition; and 
a processor operatively connected to the memory, 
wherein the data partition includes: 
a first data folder in which files associated with driving of the electronic device are stored: and 
a second data folder in which files associated with a user are stored, and wherein the processor is configured to: 
at a first boot time, generate a first encryption key corresponding to the first data folder to store the first encryption key in a first key storage folder of the key storage partition, 
store a first integrity file including a first checksum calculated based on the first encryption key, in a first key backup folder of the key backup partition,
at the first boot time or when users are switched, generate a second encryption key corresponding to the second data folder to store the second encryption key in a second key storage folder of the key storage partition, and 
store a second integrity file including a second checksum calculated based
on the second encryption key, in a second key backup folder of the key backup partition.

10. (Original) The electronic device of claim 9, wherein the processor is further configured to:
at the first boot time, store a first backup encryption key equal to the first encryption key in the first Key backup folder; and
at the first boot time or when the users are switched, store a second backup encryption key equal to the second encryption key in the second key backup folder.

11. (Original) The electronic device of claim 10, wherein the processor is further configured to:
when an error occurs upon decrypting the first data folder, calculate a first current checksum of the first encryption key; and
compare the first current checksum with the first integrity file.

12. (Original) The electronic device of claim 11, wherein the processor is further configured to:
when the first current checksum is equal to the first integrity file, perform a decryption operation of the first data folder again, using the first encryption key.

13. (Original) The electronic device of claim 12, wherein the processor is further configured to:
when the first current checksum is different from the first integrity file, calculate a first backup checksum of the first backup encryption key; and
compare the first backup checksum with the first integrity file.

14. (Original) The electronic device of claim 13, wherein the processor is further configured to:
when the first backup checksum is equal to the first integrity file, delete the first encryption key from the first key storage folder; and
store the first backup encryption key in the first key storage folder.

15. (Original) The electronic device of claim 10, wherein:
the data partition includes a third data folder in which files associated with a user password are stored, and
the processor is further configured to:
at the first boot time or when the users are switched, generate a third encryption key corresponding to the third data folder to store the third encryption key in a third key storage folder of the key storage partition; and store a third backup encryption key equal to the third encryption key in a third key backup folder; and
store a third integrity file including a third checksum calculated based on the
third encryption key, in the third key backup folder of the key backup partition.

16. (Original) The electronic device of claim 15, wherein the processor is further configured to:
after a decryption operation of the first data folder and the second data folder, display a lock screen on a display; and
receive the user password through an input device.

17. (Original) The electronic device of claim 16, wherein the processor is further configured to:
when an error occurs upon decrypting the third data folder, calculate a third current checksum of the third encryption key; and
compare the third current checksum with the third integrity file.

18. (Original) The electronic device of claim 17, wherein the processor is further configured to:
when the third current checksum is different from the third integrity file, calculate a third backup checksum of the third backup encryption key; and
compare the third backup checksum with the third integrity file.

19. (Original) The electronic device of claim 18, wherein the processor is further configured to:
when the third backup checksum is equal to the third integrity file, delete the third encryption key from the third key storage folder; and
store the third backup encryption key in the third key storage folder.

20. (Original) The electronic device of claim 19, wherein the processor is further configured to:
decrypt the third data folder, using the third backup encryption key; and
determine whether to unlock the first data folder, the second data folder, and the third data folder, based on a comparison result of the user password received through the input device and the user password stored in the third data folder.

Reasons for Allowance
12. 	Claims 1 and 3-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170286527 discloses on paragraph 0043 “Specifically, in one embodiment, the Redis Keys generated by the same task may be packaged in a duplicate-removal set datatype and stored in a same Key bucket. For example, when Storm stores data into Redis database, the Redis Keys generated by the same task and located in the same partition may be stored in the Keys bucket in the form of set datatype. By using the duplicate-removal set datatype, the Redis Keys generated by the same task may be stored in the same Key bucket, so that the uniqueness of the Redis Keys may be, maintained by the memory. Duplication in Redis Keys when being stored into the Key bucket may be avoided, and the uniqueness of the Redis Keys may be ensured. The speed for duplicate-removal processing may be improved, and the management may be improved.”

U.S. Publication No. 20150127658 discloses on paragraph 0083 “Next, the key/data pair storage control unit 140 specifies the normal partition 112a and the hash bucket as the storage destination of the key/data pair on the basis of the partition identifier and the hash value obtained in blocks 709 and 710, and stores the data KVS key and the application data (key/data pair) (block 711). When the key/data pair cannot be stored in the hash bucket specified as the storage destination (when an enough free space for storing all the application data is not present on the hash bucket or on the like condition), the key/data pair storage control unit 140 stores the key/data pair in the overflow area of the normal partition 112a specified by the partition identifier obtained in block 709. Also, when the key/data pair is stored in (the specified hash bucket or the overflow area of) the normal partition 112a, the key/data pair storage control unit 140 generates the key/data pair for which the application key value included in the application data is set as the key part value and the data KVS key is set as the data part value, and stores the pair in the key KVS 111.”

U.S. Publication No. 20120151223 discloses on paragraph 0172 “If the user has more than one partition in the disk and wants to enforce confidentiality for the data inside the other partitions, then the operating system should provide the user with the ability to encrypt those partitions, using a different key generated by the TPM, storing that key as a file in the originally encrypted partition, and using it to decrypt the other partitions when required.”

U.S. Publication No. 20040236958 paragraph 0070 “Portable storage device 101 is preferably secure, hence memory 102 stores user files in encrypted form, and processor 103 is operative to encrypt data to be stored in memory 102 and/or limit access to memory 102, as described in co-pending U.S. patent applications Ser. Nos. 10/304,772 and 10/359,195. It should be noted, however, that encryption of the contents of memory 102, the role of processor 103 in such encryption, and the associated encryption keys, are independent of and separate from the backup encryption which is the subject of the present invention. A backup key copy 140, accessible to the user only, is used as part of a restore process, as is described in more detail below. Backup key copy 140 is stored in a backup key storage medium.” Para 0072 “A device key is randomly generated by processor 103 in optional step 205, for encrypting the contents stored within memory 102, as described, for example, in co-pending U.S. patent applications Ser. Nos. 10/3804,772 and 10/359,195. In step 206, processor 103 generates a backup key, to be used in the future for encrypting contents from memory 102 prior to sending the encrypted contents to backup medium 120. In step 207, a copy of the backup key generated in step 206, in clear or encrypted form, is recorded by computer 110 on an external device such as an internet server, a pocketable medium or a trusted PC.” Para 0074 “ In step 212, the backup key is retrieved from backup key area 102K of memory 102, and is used by processor 103 in step 213 to encrypt all or part of the contents of memory 102. Preferably, the contents of memory areas 102A, 102B and 102C are backed up, but the contents of memory area 102D, if such exists, are not backed up. In step 214 the encrypted contents are copied to backup medium 120.” Para 0100 “ The encryption key used for securing the contents of memory 102 and the encryption key used for backing up the contents of memory 102 could be identical or different.”

U.S. Publication No. 20190108009 discloses on paragraph 0017 “The storage device generates 310 a checksum of the partition and signs 312 the checksum with the embedded manufacturer private key. Because the embedded device has a trusted public key from the manufacturer on the embedded device (refer to FIG. 2, 202) and the storage device has the private key associated with the manufacturer of the embedded device, verification that the hash generated by the storage device is from an authentic, or known, source, is automatic and the source, (i.e., the mass storage device), can be trusted.”

The following is an Examiner’s Statement of Reasons for Allowance:

Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses an electronic generate an encryption key with respect to at least one data folder generated in the data partition to store the encryption key, no one or two references anticipates or obviously suggest an electronic device comprising a memory in which a region is divided by a data partition, a key storage partition, and a key backup partition and store an encryption key in the key storage partition. Thereafter storing a backup encryption key equal to the encryption key, in the key backup partition and store an integrity file including a checksum of the encryption key in the key backup partition.
Furthermore the encryption key includes key files corresponding to the data folder, and the processor is further configured to calculate sub checksums respectively corresponding to the key files, calculate a main checksum based on a sum of the sub checksums and generate the integrity file based on the main checksum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2499